 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      DENNIS ALCANTAR,                                      Case No. 2:19-cv-00711-RFB-DJA
 6
                             Plaintiff,
 7                                                          ORDER
            v.
 8
      HOME DEPOT USA, INC.,
 9
                             Defendant.
10

11
            This matter is before the Court on Plaintiff Dennis Alcantar’s Motion to Substitute Party
12
     and Amend Complaint (ECF No. 19), filed on October 22, 2019. Any response by Defendant
13
     was due by November 5, 2019. No response has been filed to date. Accordingly, Defendant’s
14
     failure to file points and authorities in response to the Motion “constitutes a consent to the
15
     granting of the motion.” Local Rule 7-2(d). The Court also reviewed the Motion and finds good
16
     cause to permit the substitution and amendment.
17
            Rule 15(a)(2) of the Federal Rules of Civil Procedure, regarding the amendment of
18
     pleadings, directs that “[t]he court should freely give leave when justice so requires.” The Ninth
19
     Circuit Court of Appeals has repeatedly cautioned courts in this circuit to “liberally allow a party
20
     to amend its pleading.” Sonoma Cnty. Ass'n of Ret. Emps. v. Sonoma Cnty., 708 F.3d 1109, 1117
21
     (9th Cir. 2013). “Courts may decline to grant leave to amend only if there is strong evidence of
22
     ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure
23
     deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue
24
     of allowance of the amendment, or futility of amendment, etc.’” Id. at 1117 (quoting Foman v.
25
     Davis, 371 U.S. 178, 182 (1962)).
26
            Here, Plaintiff filed the instant Motion prior to the expiration of the deadline to amend
27
     pleadings or add parties set for October 15, 2019. (ECF No. 15). Plaintiff represents that it
28
 1   learned of the identity of the placeholder DOE Defendant Employee I in discovery recently and

 2   wishes to substitute Johnathan Plascencia.

 3          IT IS THEREFORE ORDERED that Plaintiff Dennis Alcantar’s Motion to Substitute

 4   Party and Amend Complaint (ECF No. 19) is granted.

 5          IT IS FURTHER ORDERED that Plaintiff shall file and serve the amended pleading in

 6   accordance with Local Rule 15-1.

 7

 8          DATED: November 20, 2019

 9
                                                          DANIEL J. ALBREGTS
10                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
